                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

       vs.                                                                  No. 17-CR-2008 MV

DARIUS MUSE,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the government’s Motion for

Reconsideration. Doc. 74. Mr. Muse filed a Response [Doc. 78] and the government filed a Reply

[Doc. 80]. Having considered the motion, exhibits, relevant law, and being otherwise fully

informed, the Court finds that the motion is not well-taken and will be DENIED.

                                        BACKGROUND

       I.      Mr. Muse’s Motion to Suppress Evidence

       On July 27, 2017, Mr. Muse was charged by indictment with Possession with the Intent to

Distribute 500 Grams and More of a Mixture and Substance Containing Methamphetamine. Doc.

12. The charge arose after Drug Enforcement Agency (DEA) Special Agent (SA) Jarrell Perry

conducted a pat-down search of Mr. Muse on a Greyhound bus in Albuquerque, New Mexico, felt

a suspicious bulge in his pants, arrested him, and discovered that he was carrying

methamphetamine. Doc. 71 at 2–6.

       On May 1, 2019, Mr. Muse filed a Motion to Suppress Evidence. Doc. 43. In it, he argued

that the fruits of SA Perry’s search should be suppressed because he did not voluntarily consent to

the pat-down and because his arrest lacked probable cause. Id. at 11–13. In his Reply, Mr. Muse


                                                1
also argued that even if he did provide valid consent to the pat-down search, the search exceeded

the scope of his consent when it proceeded unannounced to his groin area. Doc. 68 at 3–4. The

government opposed these arguments, and on November 22, 2019, the Court held an evidentiary

hearing on the motion. Doc. 62. At the evidentiary hearing, the Court heard testimony from SA

Perry for approximately two hours. See Doc. 69 at 1–2. The government also submitted an audio

recording of SA Perry’s interaction with Mr. Muse on the Greyhound bus, as well as a transcript

of the recording prepared by a government transcriptionist. See Doc. 63 Ex. 1 and 1A.

       In a 22-page Memorandum Opinion and Order filed on December 20, 2019, the Court

granted Mr. Muse’s motion, finding that suppression was required for two reasons. See Doc. 71.

First, the Court found that the government had failed to establish through “clear and positive

testimony” that a reasonable officer in SA Perry’s position would have believed that Mr. Muse

provided consent “[that] was unequivocal and specific and freely and intelligently given.” Id. at

15 (citing United States v. McRae, 81 F.3d 1528, 1536 (10th Cir. 1996)). Second, the Court found

that even if Mr. Muse had provided unequivocal consent, SA Perry exceeded the scope of that

consent when he searched Mr. Muse’s crotch in view of the other passengers on the bus without

his specific permission to do so and before he had a reasonable opportunity to object. Id. at 17.

       In determining that it was unreasonable for SA Perry to believe he had Mr. Muse’s consent

for the pat-down search, the Court made a finding of fact about the credibility of Perry’s testimony.

Specifically, it found that SA Perry’s testimony that Mr. Muse said “yeah” in response to his

request for the search was not credible. Doc. 71 at 15. The Court explained that it came to this

judgment for several reasons. Id. First, the Court noted that while it could clearly hear all of Mr.

Muse’s other responses to SA Perry on the audio recording provided by the government, it could

not hear the word “yeah” in response to Perry’s request for the pat-down search. Id. The Court



                                                 2
noted that government’s transcriptionist also did not hear this response, as demonstrated by the

fact the transcript submitted by the government recorded Mr. Muse’s response as “IA” or

inaudible. Id. In deciding to rely on the audio recording over SA Perry’s testimony, the Court

cited another case from the District of New Mexico, United States v. Amezcua-Aguirre, No. 15-

CR-627 JAP, 2015 WL 13651271 (D.N.M. Oct. 23, 2015) (unpublished), that is closely on point.

In that case, the District Court found that Perry’s testimony that the defendant said “okay” in

response to his request for a pat-down search was contradicted by the audio recording of the

encounter, which it referred to as “the more reliable evidence.” Id. at *7.

       In finding SA Perry’s testimony about Mr. Muse’s response not credible, this Court also

pointed to the fact that the lack of an audible response from Mr. Muse on the audio recording was

consistent with his statements to SA Perry in his post-arrest interview. Doc. 71 at 15. Specifically,

the Court found that Mr. Muse’s failure to respond to the request would have made sense given

that he believed Perry was telling him that he was going to conduct the pat-down, rather than

asking for his consent. Id.

       Finally, the Court noted that other portions of SA Perry’s testimony also called the accuracy

and credibility of his testimony into question. Id. Specifically, the Court pointed to the fact that

SA Perry had been unable to remember details about another encounter on the bus just prior to his

encounter with Mr. Muse, and the fact that he used the words “lower abdomen” in his sworn

complaint to describe what he later admitted was a search of Mr. Muse’s crotch. Id. When asked

at the evidentiary hearing why he used this language in his complaint, SA Perry testified that he

had been advised by a “couple different U.S. Attorneys” to avoid using language like “crotch” or

“genital area” in his reports and complaints. Id. at n.3.




                                                  3
       II.       The Government’s Motion for Reconsideration

       On January 21, 2020, the government filed the instant Motion for Reconsideration. Doc.

74. In it, the government asks the Court to reconsider its finding that SA Perry was not credible

when he testified that Mr. Muse said “yeah” in response to his request for the pat-down search.

Id. at 1. In support of its request, the government submitted “new evidence from an experienced

audio forensics expert in the private sector that the government engaged shortly after the Court

issued its ruling.” Id. This new evidence includes four new audio exhibits: a clarified version of

the entire audio recording of SA Perry’s encounter with Mr. Muse on the Greyhound bus (Exhibit

12); a clip of the clarified audio containing only the relevant question and potential response

(Exhibit 13); a clip of the same “with further enhancement” (Exhibit 14); and the clip slowed down

by 25% (Exhibit 15). Doc. 74 at 2. The government also submitted an expert report by the audio

forensics expert who prepared the enhanced audio clips. Gov’t Ex. 16.

       The government argues that while Mr. Muse’s response of “yeah” is “very difficult to hear

on any recording, including on the new recording excerpts,” it can indeed be heard, as SA Perry

testified. Doc. 74 at 2–3. It submits that the difficulty in hearing Mr. Muse’s response is caused

by several factors, including “the limitations of the body worn recording equipment that Agent

Perry uses” as well as the fact that “Agent Perry and Mr. Muse are two relatively soft-spoken men

who happened to speak over one another at that point of the recording.” Id. at 3. More precisely,

the government submits that “Mr. Muse answered ‘Yeah’ to Agent Perry at the same time as Agent

Perry was saying the word ‘contraband,’ which is why it is so difficult to hear Mr. Muse’s

response.” Id.

       The government then suggests that the other facts the Court relied upon in making its

credibility determination are open to alternative interpretations. For example, it argues that other



                                                 4
parts of Mr. Muse’s post-arrest statements could be interpreted to suggest that he did in fact provide

consent [id. at 5–9]; that SA Perry’s failure to remember details about the other passengers he

encountered on the bus can be explained by the large number of individuals he has interacted with

on buses and trains over the years [id. at 10]; and that SA Perry’s use of the words “lower

abdomen” in his sworn complaint was a misplaced “precaution” aimed at the “laudable goal” of

avoiding unnecessary embarrassment for defendants [id. at 13]. The government also points to the

photographs SA Perry took of the methamphetamine in Mr. Muse’s crotch to argue that Perry did

not attempt to obscure the details about where the drugs were hidden. Id. at 14.

       In response, Mr. Muse argues that the Court made the appropriate findings of fact and that

the government’s newly submitted evidence does not contradict the Court’s initial findings. Doc.

78 at 5. As to the enhanced audio recordings, Mr. Muse submits that they are “inconclusive at

best” and that “[d]efense counsel does not hear a ‘yeah’ answer following Agent Perry’s question

in any of the four clips provided.” Id. at 4 (emphasis in original). Mr. Muse also argues that

because the government submitted a version of the audio recording and transcript in its original

response, the instant Motion for Reconsideration “presents no new evidence.” Id. at 3. Rather, he

argues, “[t]he government simply disagrees with how the Court weighed parts of the recorded

statement and urges it to change its analysis.” Id.

       Mr. Muse also responds to the government’s arguments about the Court’s other

justifications for its credibility finding. On the reliability of SA Perry’s memory, he notes that

Perry could not recall at the evidentiary hearing whether Mr. Muse was wearing headphones or

had a phone in his hand at the time of his arrest, “further calling into question his memory of the

encounter.” Id. n.1. And on Perry’s use of the “lower abdomen” language in the complaint, Mr.

Muse argues that “[t]he government’s return to this argument still fails to provide justification for



                                                  5
Agent Perry’s inaccurate and highly misleading criminal complaint.” Id. He submits that “[t]he

undisputed fact is that Agent Perry prepared a sworn affidavit, presented it to a Magistrate Judge

for approval, and then wrote in the official DEA documentation of the incident (his report) in a

way that was inaccurate and concealed the true nature of his encounter with Mr. Muse.” Id. at 4.

The defense then adds “[t]hat Agent Perry acted in concert with prosecutors to write misleading

affidavits and reports does nothing to remedy this troubling fact. It was unquestionably appropriate

for the Court to weigh this significant issue in its credibility analysis and in making its findings of

fact.” Id.

       In reply, the government maintains that “Mr. Muse’s faint response to Agent Perry’s clearly

audible question… can be heard on every version of the audio recording.” Doc. 80 at 2 (emphasis

in original). It also argues that “no weight was given to the fact that Mr. Muse effectively admitted

or acknowledged to Agent Perry in his post-arrest interview that he had given Agent Perry

permission to pat him down.” Id. at 3. In asserting that Mr. Muse effectively made this admission

during the interview, the government points to the fact that he never denied giving consent. Id.

Finally, the government argues again that while the Court was “right to have criticized” SA Perry’s

practice of using language like “lower abdomen” in his sworn complaints, if he had “something

nefarious in mind” he would not have taken the photographs of the drugs in Mr. Muse’s crotch

and provided them to the defense. Id. at 5.

                                            STANDARD

       It is well-established in this Circuit that, although the Federal Rules of Criminal Procedure

do not expressly authorize a motion for reconsideration, such motions are proper in criminal cases.

See United States v. Christy, 810 F. Supp. 2d 1219, 1249 (D.N.M. 2011) (Browning, J.) (stating

that in the criminal context, “courts ordinarily apply the same standards as those used in civil



                                                  6
cases” for motions to reconsider), aff’d, 739 F.3d 534 (10th Cir. 2014). A district court may

therefore amend its interlocutory orders prior to entry of final judgment. See, e.g., Van Skiver v.

United States, 952 F.2d 1241, 1243 (10th Cir. 1991) (“The Federal Rules of Civil Procedure do

not recognize a ‘motion to reconsider.’ Instead, the rules allow a litigant subject to an adverse

judgment to file either a motion to alter or amend the judgment . . . or a motion seeking relief from

the judgment.”); Trujillo v. Bd. of Educ. of Albuquerque Pub. Sch., 212 F. App’x. 760, 765 (10th

Cir. 2007) (“A district court has discretion to revise interlocutory orders prior to entry of final

judgment.”). Hence, “[w]hen a party seeks to obtain reconsideration of a non-final order, the

motion is considered ‘an interlocutory motion invoking the district court’s general discretionary

authority to review and revise interlocutory rulings prior to entry of final judgment.’” Wagner

Equip. Co. v. Wood, 289 F.R.D. 347, 349 (D.N.M. 2013) (quoting Wagoner v. Wagoner, 938 F.2d

1120, 1122 n.1 (10th Cir. 1991)). The Court’s authority is sustained by the pragmatic reality that

a “district court should have the opportunity to correct alleged errors in its dispositions.” Christy,

739 F.3d at 539. Consequently, the district court enjoys “considerable discretion in ruling on a

motion to reconsider.” Federated Towing & Recovery, LLC v. Praetorian Ins. Co., 283 F.R.D.

644, 651 (D.N.M. 2012) (citing Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir. 1997)).

       The scope of reconsideration, however, is narrowly cabined and far more limited than in

an ordinary appeal. That is because a motion to reconsider is an “inappropriate vehicle [ ] to

reargue an issue previously addressed by the court when the motion merely advances new

arguments, or supporting facts which were available at the time of the original motion.” Servants

of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). Rather, “[g]rounds warranting a

motion to reconsider include (1) an intervening change in the controlling law, (2) new evidence

previously unavailable, and (3) the need to correct clear error or prevent manifest injustice.” Id.



                                                  7
                                          DISCUSSION

       This Court is always willing to reexamine both its legal reasoning and its weighing of the

factual evidence upon a motion for reconsideration. Where newly available evidence or law calls

into question a ground upon which the Court relied, or if the Court simply came to an erroneous

conclusion on the existing record, it will revise its findings as necessary to correct clear error or

prevent manifest injustice. Servants of Paraclete, 204 F.3d at 1012.

       However, after carefully reexamining the record in this case, carefully listening several

times to the newly enhanced audio that the government has presented, considering the expert report

it has submitted, and taking into account the arguments advanced by both sides, the Court finds no

reason to disturb its earlier finding as to SA Perry’s credibility. Despite the government’s efforts,

none of the evidence it has presented has corroborated Perry’s claim that Mr. Muse said “yeah” in

response to his request for the pat-down search. Like its transcript before, the government’s new

expert exhibits do not affirm SA Perry’s account of what was said; to the contrary, the enhanced

audio of the encounter remains unclear, and to the extent that it presents new evidence, that

evidence does not align with Perry’s testimony or the government’s version of events. Nor does

the Court find clear error in its other reasoning. Instead, the Court’s review of the record reaffirms

its concerns about SA Perry’s credibility in this case.

       First, having listened carefully to the newly enhanced audio recordings submitted by the

government, the Court agrees with the defense that Mr. Muse’s purported response of “yeah” is

still not audible. Doc. 78 at 4. The report of the government’s own expert, Bryan Neumeister,

supports this finding. In his expert report, Mr. Neumeister transcribed the enhanced audio as

follows:

       Officer: “Sir would you give me permission just to pat you down for contraband?”



                                                  8
        Suspect: “I (inaudible) waist or waste………….OK”

Gov’t Ex. 16 at 5. The word “yeah,” which SA Perry testified that he heard at the time of the

encounter and again when he listened to his audio recording at the DEA office [Doc. 72 at 12:4–

19], does not appear in this new expert transcription, just as it did not appear in the initial transcript

submitted by the government [Doc. 63 Ex. 1A at 9:12–16].

        The expert report also appears to undermine the government’s assertion that Mr. Muse’s

response is not easily audible because it was made at the same time SA Perry said the word

“contraband.” See Doc. 74 at 3. The first question Mr. Neumeister was asked to review was

whether there was “additional dialogue from the person appearing to be interviewed masked by

the officer’s question?” Gov’t Ex. 16 at 5. His response: “Negative.” Id. (emphasis in original).

        Further, while the word “OK” appears in the new transcript and is attributed to Mr. Muse,

the Court finds that the audio evidence is still highly uncertain and does not clearly support Perry’s

claim that Mr. Muse provided an affirmative response. For one, as indicated by the ellipses in the

new transcript, the word “OK” does not come right after SA Perry’s question, as one would expect

if it was said in response. Gov’t Ex. 16 at 5. Instead, based on the Court’s review of the enhanced

audio, the “OK” can be heard at the 4:28 mark of the recording, approximately seven seconds after

the end of Perry’s question. See Gov’t Ex. 12 at 4:21–28. This seven-second gap is inconsistent

with the notion that the “OK” on the recording represents Mr. Muse’s affirmative verbal consent

to the pat-down. Second, it is far from clear that the word “OK” came from Mr. Muse. While the

government’s new expert makes this attribution, he does so with reservation, stating that “[w]ithout

doing an extensive voice comparison… [t]he frequency response and vocal characteristics of the

‘OK’ seem to come from the suspect.” Gov’t Ex. 16 at 5. Even more tellingly, the government’s




                                                    9
first transcript attributed this entire line to SA Perry. The initial transcript submitted by the

government reads as follows:

       Perry: Thank you. Thank you very much, sir. Sir, would you give me permission just to
       pat you down for contraband?

       Muse: (IA)

       Perry: (UI) your waist. Okay. You have ID with you sir?

Doc. 63 Ex. 1A at 9:14–17.

       On the whole, the enhanced audio submitted by the government does little to clarify what

was said and does nothing to support SA Perry’s testimony that Mr. Muse said “yeah” in response

to his request for the pat-down search. While the word “OK” can be heard on the enhanced audio,

it comes after a significant gap in time and cannot be clearly attributed to Mr. Muse, especially

given the conflicting opinion of the government’s first transcriptionist. The government’s own

expert also appears to reject its suggestion that Mr. Muse’s response was inaudible because he

spoke over SA Perry. Gov’t Ex. 16 at 5. The Court accordingly finds no clear error in its factual

findings on this point. See Servants of Paraclete, 204 F.3d at 1012.

       The Court is also not persuaded by the government’s argument that it misinterpreted the

other evidence it relied upon in finding SA Perry not credible. First, while the Court acknowledges

that Mr. Muse made several statements in his post-arrest interview that could be read as suggesting

that he affirmatively consented to the search, the Court maintains that the discussion, when viewed

in its entirety, is at least equally consistent with a finding that he never gave such consent. When

SA Perry asserted, for example, that he asked Mr. Muse for permission, Mr. Muse responded “Oh,

I, I (UI) said, ‘I’m gonna pat you down.’” Doc. 63 Ex. 2A at 15:13–14. Perry then stated,

“Remember, I asked you permission,” to which Mr. Muse replied “Oh.” Id. at 15:17–18. Mr.




                                                10
Muse later explained that he “didn’t really hear” Perry because he had headphones on and thought

Perry said “well, I’m gonna pat you down now” rather than asking for his consent. Id. at 16:1–5.

       While in its Reply the government states that Mr. Muse “effectively admitted or

acknowledged” giving Perry his consent during this conversation, the Court does not agree. Doc.

80 at 3. As noted above, Mr. Muse made several attempts to explain to Perry that he didn’t hear

or understand the pat-down request. To the extent that Mr. Muse did not object to Perry’s later

assertion that he said “yeah” in response to the request, and that he was so nervous he “probably

[didn’t] remember” what was said, the Court is left with the unavoidable impression that Muse

was simply acquiescing to Perry’s repeated attempts to lead him into accepting a more favorable

version of events. Doc. 63 Ex. 2A at 16:6–14.

       Next, the Court readily acknowledges that SA Perry’s difficulty remembering details about

the other passengers he encountered on the bus is understandable given the amount of time that

has passed since the arrest in this case and the number of passengers on buses and trains he interacts

with. However, as the defense points out, Perry also could not recall at the evidentiary hearing

certain facts about this encounter with Mr. Muse, such as whether he was wearing headphones and

whether he was holding a phone. Doc. 78 at 3 n.1. SA Perry’s inability to remember details about

the day in question, while not surprising, goes to the weight the Court should place on his memory

about what exactly Mr. Muse said, especially where Mr. Muse’s purported response does not

appear on any of the audio recordings presented by the government. The Court sees no error in its

consideration of this issue.

       Finally, the Court agrees with the defense that the government has failed to provide a

satisfactory explanation for why SA Perry inaccurately described the search in his sworn complaint

and why the Court should not rely on that troubling fact in weighing his credibility in this case.



                                                 11
The government’s explanation that Perry was instructed to use vaguer language as a “precaution”

aimed at the “laudable goal” of avoiding unnecessary embarrassment strains credulity. Doc. 74 at

13. Criminal cases often contain intimate details about the lives of all parties involved, and such

evidence is presented in open court on a daily basis. The Court also cannot ignore the legal

significance of the detail SA Perry was told to refer to differently. A search of someone’s genitals

implicates Fourth Amendment privacy concerns that a search of someone’s “abdomen” does not.

Last, the Court agrees with the defense that the fact that Perry was acting under the instruction of

members of the United States Attorney’s Office does not absolve him of responsibility for the

misleading language he used or restore his credibility. Doc. 78 at 4. SA Perry is ultimately the

person who conducted the search of Mr. Muse, and he is the person who swore to the truthfulness

of his complaint in front of a United States Magistrate Judge. See Doc. 2 at 1.

                                         CONCLUSION

       For the reasons stated above, the government has not established that the Court erred in

finding that SA Perry’s testimony that Mr. Muse said “yeah” in response to his request for a pat-

down search was not credible. Doc. 71 at 15. After reviewing the record, listening to the enhanced

audio recordings, reading the accompanying expert report, and considering the parties’ arguments,

the Court reaches the same conclusion today. The government’s Motion for Reconsideration

[Doc. 74] is accordingly DENIED.

Dated this 12th day of February, 2020.



                                                         MARTHA VÁZQUEZ
                                                         UNITED STATES DISTRICT JUDGE

 Mallory M. Gagan
 Assistant Federal Public Defender                 Paul H. Spiers
 Attorney for Mr. Muse                             Assistant United States Attorney


                                                12
